Order entered July 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00877-CV

      IN RE THOMAS GENE BROWN D/B/A B&B CONSTRUCTION CO, Relator

                    Original Proceeding from the 86th Judicial District Court
                                    Kaufman County, Texas
                                Trial Court Cause No. 56631-86

                                            ORDER
                           Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus, DENY relator’s petition for writ of prohibition, and DENY relator’s request for

emergency relief.

                                                       /s/   LESLIE OSBORNE
                                                             JUSTICE